Citation Nr: 0512593	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the veteran served on active duty from 
September 1966 to August 1969.  The appellant in this matter 
is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.  (The claim originated in and is 
now under the jurisdiction of the Anchorage, Alaska, RO, in 
the state of the appellant's residence.)


FINDINGS OF FACT

1.  Effective February 1, 1998, the veteran was first awarded 
a permanent and total disability rating based on service-
connected disability.

2.  In August 2002, the appellant, who is the veteran's 
daughter, first filed a claim for educational assistance 
benefits under Chapter 35.

3.  The appellant's date of birth is May [redacted], 1971.

4.  The appellant reached her 26th birthday on May [redacted], 1997, 
prior to the effective date of a finding of permanent and 
total service-connected disability on behalf of the veteran.


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 35, Title 38, United States Code, as a 
daughter of the veteran, have not been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 
21.3041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
law redefines the obligations of VA with respect to the duty 
to assist claimants, and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA is 
generally applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  

In this case, the facts relevant to a complete evaluation of 
the claim, primarily the appellant's date of birth and the 
effective date of the veteran's award of a permanent and 
total disability rating, are not in dispute.  Furthermore, 
the appellant was properly notified in the initial October 
2002 determination, the April 2003 statement of the case, and 
in letters from the RO, as to the laws and regulations 
governing entitlement to the benefits sought, the evidence 
considered, and the reasons and bases for the RO's decision 
in this matter.  As discussed in the reasons and bases below, 
the appellant's arguments in favor of her entitlement to 
these benefits do not comport with governing law and 
regulations, and do not contradict any of the facts relied 
upon.  Moreover, the appellant did not identify any 
additional outstanding evidence or argument that should be 
considered during VA's adjudication process.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating that "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran.")  

Accordingly, the Board may now proceed to adjudicate the 
merits of this claim. 



Analysis of the Claim

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that the veteran is now in 
receipt of a permanent and total disability rating based on 
service-connected disability.  The effective date for this 
rating is February 1, 1998.  

The appellant first filed her application for the receipt of 
educational assistance benefits under Chapter 35 in August 
2002.  In this application, she reported that he was the 
veteran's child.  She also indicated that her date of birth 
was May [redacted], 1971.    

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2004).  The record confirms 
that the appellant is the veteran's daughter, and that the 
veteran is in receipt of a permanent and total disability 
rating.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach her 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2004).  The Board has carefully reviewed the record, and 
notes that it is undisputed that the appellant reached her 
26th birthday on May [redacted], 1997, prior to the currently 
assigned February 1, 1998, effective date of the veteran's 
permanent and total service-connected disability rating.  
Accordingly, and unfortunately, the appellant is simply not 
eligible for Chapter 35 educational assistance at this time.  

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  Under 38 C.F.R. § 21.3041(a) (2004), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's completion of secondary schooling, whichever 
occurs first.  The basic ending date for educational 
assistance is the date of the child's 26th birthday.  
38 C.F.R. § 21.3041(c) (2004).  

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability rating is prior to the child's 18th birthday, but 
the veteran does not receive notice of this rating until 
after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) 
(2004).  Also, the beginning date may be extended if the 
permanent and total disability rating is assigned after the 
child reaches 18, but before the child turns 26.  38 C.F.R. 
§ 21.3041(b)(2)(ii) (2004).  As discussed earlier, however, 
the appellant turned 26 before the effective date of the 
finding of permanent and total disability of the veteran, and 
so neither of these exceptions to toll the basic beginning 
date for eligibility for educational assistance is applicable 
in her case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d) (2004), the ending date for 
eligibility for educational assistance may be modified for up 
to eight years beyond the qualifying event, but in no case 
beyond the date the child reaches age 31.  In order to modify 
the ending date, however, the qualifying event must occur 
between the time the child reaches age 18 and when the child 
reaches age 26, and not thereafter.  See 38 C.F.R. 
§ 21.3041(d).  In this case, the basic ending date for 
eligibility for educational assistance cannot be modified, 
again because the appellant had already reached the age of 26 
at the time of the award of permanent and total disability to 
the veteran (effective February 1, 1998).



While the Board is aware of the appellant's arguments and 
concerns as stated in her ample documentation in support of 
this appeal, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the Board 
must find that the appellant is simply not eligible to 
receive educational assistance benefits under Chapter 35 as a 
matter of law.  The Board has carefully reviewed the entire 
record in this case.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Where the law, rather than the facts, however, is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) are not for application.  


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


